

114 HR 6080 IH: Modernizing Firearm Technology Act
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6080IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. DeSaulnier introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the availability of personalized handguns from federally licensed firearms dealers,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Firearm Technology Act. 2.Requirements relating to the availability of personalized handguns from federally licensed firearms dealers (a)RequirementsSection 923 of title 18, United States Code, is amended by adding at the end the following:
				
					(m)
 (1)Each licensed dealer shall maintain a personalized handgun in the sales inventory of the licensed dealer, prominently display a personalized handgun at the location specified on the license to deal in firearms issued to the licensed dealer under this chapter, and offer a personalized handgun for sale to members of the public who are not prohibited by law from possessing a handgun.
 (2)Paragraph (1) shall not apply to a pawnbroker or a person who deals in only antique firearms.. (b)DefinitionsSection 921(a) of such title is amended by adding at the end the following:
				
 (36)Personalized handgunThe term personalized handgun means a handgun that— (A)enables only an authorized user of the handgun to fire the handgun; and
 (B)was manufactured in such a manner that the firing restriction described in subparagraph (A)— (i)is incorporated into the design of the handgun; and
 (ii)cannot be removed or deactivated by anyone other than such an authorized user. (37)Authorized userThe term authorized user, with respect to a handgun, means the lawful owner of the handgun and any individual authorized by the owner to use the handgun who is allowed to own, carry, or use a firearm in the State where the firearm is being used.
					.
 (c)Penalties for noncomplianceSection 924 of such title is amended by adding at the end the following;  (q)Penalties relating to availability of personalized firearms (1)In general (A)Escalating penaltiesIn the case of a violation of section 923(m)(1) by a licensed dealer, the Attorney General shall, after notice and opportunity for hearing, impose such civil penalties as the Attorney General deems appropriate.
 (B)ReviewAn action of the Secretary under subparagraph (A) may be reviewed only as provided under section 923(f).
 (2)Administrative remediesThe imposition of a civil penalty under paragraph (1) shall not preclude any administrative remedy that is otherwise available to the Secretary..
 (d)Effective dateThe amendments made by this section shall take effect on the date the National Institute of Justice causes to be published in the Federal Register a certification at least 2 different models of personalized handguns (as defined in section 921(a)(36) of title 18, United States Code) are available commercially in sufficient quantities to enable licensed dealers (as defined in paragraph (11) of such section) to comply with the amendments. The National Institute of Justice may not cause such a certification to be so published with respect to a model of personalized handgun that does not fire at least as reliably as the average non-personalized handgun.
			